                 IN THE UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF GEORGIA
                                      AUGUSTA DIVISION


 UNITED     STATES       OF    AMERICA     for   *
the        Use        and     Benefit       of   *
CONVERGENT TECHNOLOGIES, LLC,                    *
                                                 ★


      Plaintiff,                                 *
                                                 *


                 V.                              *                CV 119-115
                                                 ★


TL SERVICES, INC. d/b/a TLS                      *
CONTRACTING, INC. and JOHN DOE                   *
INSURANCE COMPANY,                               *
                                                 Vr


       Defendants.                               *




                                           ORDER




      Before      the       Court    is   Plaintiff's        notice    of    dismissal      with


prejudice.            (Doc.    5.)        Plaintiff     filed    the    notice      prior     to

Defendants having served either an answer or a motion for summary

judgment.        Upon due consideration, the Court finds dismissal proper

under Federal Rule of Civil Procedure 41(a)(1)(A)(i).

      IT    IS   THEREFORE       ORDERED     that     this   matter    is DISMISSED         WITH


PREJUDICE.         The      Clerk    is   directed    to   TERMINATE        all   motions    and


deadlines, if any, and CLOSE this case.                      Each party shall bear its

own costs and fees except as otherwise agreed.

      ORDER ENTERED at Augusta, Georgia, this                                     ^^dav of
September, 2019.



                                             J. RATOKCT^ALL, C^EF JUDGE
                                             UNITED^TATES DISTRICT COURT
                                            'SOtTTTlERN DISTRICT OF GEORGIA
